NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JON L. NYLAND,                                  No. 16-16214

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00886-DLB

 v.
                                                MEMORANDUM*
CALAVERAS COUNTY SHERIFF’S
JAIL; et al.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Jon L. Nyland appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Nyland consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims arising out of his pretrial detention at the Calaveras County

Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm

v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under § 1915(e)(2)(B)(ii)). We may affirm on any basis supported by

the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm in part, reverse in part, vacate in part, and remand.

      Dismissal of Nyland’s claim of constitutionally inadequate medical care was

proper because under any potentially applicable standard, Nyland failed to allege

facts sufficient to show that defendants knew of and disregarded an excessive risk

to his health. See Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009) (“To

establish a prison official’s deliberate indifference, an inmate must show that the

official was aware of a risk to the inmate’s health or safety and that the official

deliberately disregarded the risk.”); Lolli v. County of Orange, 351 F.3d 410, 419

(9th Cir. 2003) (pretrial detainee’s claim of deliberate indifference to a serious

medical need is analyzed under the Fourteenth Amendment Due Process Clause

rather than under the Eighth Amendment, but same standards apply); cf. Castro v.

County of Los Angeles, 833 F.3d 1060, 1067-71 (9th Cir. 2016) (en banc)

                                           2                                    16-16214
(elements of Fourteenth Amendment pretrial detainee failure-to-protect claim).

       The district court properly dismissed Nyland’s First Amendment retaliation

claim against all defendants, except defendant Bailey, because Nyland failed to

allege facts sufficient to show that defendants other than defendant Bailey were

involved in his transfer to administrative segregation. See Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2005) (elements of First Amendment retaliation claim in

the prison context).

       The district court properly dismissed Nyland’s due process claim to the

extent that it was premised on his confinement to the safety cell because Nyland

did not allege that his confinement to the safety cell was not reasonably related to

the jail’s legitimate security needs. See Bell v. Wolfish, 441 U.S. 520, 538-39

(1979) (“Absent a showing of an expressed intent to punish on the part of detention

facility officials . . . if a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without

more, amount to ‘punishment.’” (internal citations omitted)).

       The district court dismissed Nyland’s claims against defendants Mattos and

Manning for interference with Nyland’s mail on the ground that isolated incidents

of mail interference do not support a claim. However, Nyland alleged that

                                              3                                       16-16214
defendants Mattos and Manning delivered Nyland clearly marked legal mail that

had been previously opened, and defendant Manning signed a document admitting

jail staff opened the mail outside Nyland’s presence. In two recent decisions, this

court clarified the circumstances under which a plaintiff properly alleges a legal

mail interference claim under the First and Sixth Amendments. See Hayes v. Idaho

Corr. Ctr., 849 F.3d 1204, 1210 (9th Cir. 2017) (prisoners have a First Amendment

right to have their properly marked legal mail, including civil mail, opened in their

presence); Mangiaracina v. Penzone, 849 F.3d 1191, 1196-97 (9th Cir. 2017)

(Sixth Amendment requires a pretrial detainee be present when legal mail related

to a criminal matter is inspected; even a single incident of improper reading of a

pretrial detainee’s mail may give rise to a constitutional violation). In light of the

intervening authority, we vacate the dismissal of the claims related to the opening

of Nyland’s legal mail outside his presence, and remand for further proceedings.

      The district court dismissed Nyland’s First Amendment retaliation and due

process claims as to defendant Bailey for failure to state a claim. However,

Nyland alleged that defendant Bailey transferred him from the jail’s E-Pod general

housing unit to administrative segregation in C-Pod after Nyland filed a civil rights

complaint in the district court, and the purpose of the transfer was to hinder

                                           4                                     16-16214
Nyland’s ability to litigate his civil rights action. Liberally construed, these

allegations were “sufficient to warrant ordering [defendant] to file an answer.”

Wilhelm, 680 F.3d at 1116; see also Watison v. Carter, 668 F.3d 1108, 1114 (9th

Cir. 2012) (“Because direct evidence of retaliatory intent rarely can be pleaded in a

complaint, allegation of a chronology of events from which retaliation can be

inferred is sufficient to survive dismissal.”); Pierce v. County of Orange, 526 F.3d
1190, 1205 (9th Cir. 2008) (setting forth the standard for determining whether

conditions of pretrial detention are constitutional under the Fourteenth

Amendment); Rhodes, 408 F.3d at 567-68. We reverse and remand for further

proceedings as to these claims.

         We do not consider documents or facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

         We reject as meritless Nyland’s contentions that he was improperly denied

an attorney and the opportunity for discovery.

         Nyland’s motion to introduce evidence (Docket Entry No. 9) is denied

without prejudice. Nyland may attempt to present any evidence at the district

court.

                                           5                                       16-16214
      In sum, we reverse the dismissal of Nyland’s First Amendment retaliation

and due process claims as to defendant Bailey; vacate the dismissal of Nyland’s

claims of improper legal mail interference as to defendants Mattos and Manning;

and remand for further proceedings.

      AFFIRMED in part, REVERSED in part, VACATED in part, and

REMANDED.




                                        6                                  16-16214